DETAILED ACTION
Claims 1-22 are currently pending in this Office action.  Claims 1-5, 8, 9, and 11-22 are withdrawn as being directed to non-elected inventions or species.   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 02/23/2021, with respect to the rejection(s) of claim(s) 6, 7, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Byerley et al. (US 3663489 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The rejection is withdrawn in light of the narrowing amendment to claim 6 to specify that the glass fibers are “formed into a fiberglass mat or batt.”  The argument that “there was no suggestion in Byerley that its resin composition made into thermal insulation products contained any fibers at all,” however, is insufficient to distinguish the reference from the present claims.  This is because, as page 10 acknowledges, the reference nonetheless contains the broader teaching of compositions containing glass fibers and a binder crosslinked with glyoxal derivatives (e.g., a cyclic urea-dialdehyde crosslinking compound) as presently claimed.
Per the argument on pages 10-11, the rejection of claims 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Arbuckle (US 7323534 B2) is withdrawn because Arbuckle teaches cyclic ureas  made from one or two urea monomers, but not cyclic urea-dialdehyde crosslinking compound as claimed.
However, upon further consideration, a new ground(s) of rejection is made below.

Drawings
204 in Fig. 1A. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 3 does not contain 108 described at [0060]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The previous objection to claim 10 is withdrawn in light of applicant’s amendment correcting the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coventry et al. (US 5300562 A) in view of Byerley et al. (US 3663489 A).
With respect to claim 6, Coventry at abstract discloses phenolic resin binder for glass fibers, where the binder is a phenol-formaldehyde resole resin that is modified with urea.  Col. 1 lines 25-30 teaches that such urea-modified resole resins exhibit “punking” resistance at high temperatures.  The reference prepares fiberglass insulation materials containing the binder with glass fibers in the form of a glass fiber mat or batt.  Col. 1 lines 15-17, Col. 6 lines 20-23.
Coventry at Col. 5 lines 44-56 teaches further including an acid catalyst to cure the urea-modifed phenol formaldehyde phenol resin, but is silent as to where such catalyst includes at least one cyclic urea-dialdehyde crosslinking compound as claimed.
Byerley at abstract teaches a heat-resistant phenolic resin composition comprising a phenolaldehyde resole that is cured by including compound of boric acid and a glyoxal or glyoxal derivative in the presence of water.  Examples XVIII and XII respectively prepare castings comprising phenol-formaldehyde resole, boric acid, phosphoric acid, and either acetylene monourein:

    PNG
    media_image1.png
    132
    133
    media_image1.png
    Greyscale
 ,
diglyoxal-urea adduct:

    PNG
    media_image2.png
    101
    150
    media_image2.png
    Greyscale

Col. 3 lines 67-75 (acetylene monourein); Col. 9 lines 10-35, Col. 4 line 1-8 (diglyoxal-urea adduct). Col. 11 lines 20-28 disclose castings containing the composition reinforced with glass fibers and insulation products.  When cured in the presence of glyoxal or glyoxal derivative compounds as above, the resulting phenolic resin composition provides castings, coatings, or foams are heat resistant, such that they do not punk, ignite, or explode when exposed to heat or flame.  Abstract, Col. 2 lines 13-41.
Given that Coventry and Byerley are both concerned with phenol-formaldehyde-based binders and the advantages of the curing agent taught by Byerley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a binder of a phenol-urea-formaldehyde polymer crosslinked with at least one cyclic urea-dialdehyde compound as claimed in order to provide a heat resistant product that does not punk, ignite, or explode when exposed to heat or flame.
With respect to claims 7 and 10, Coventry at Col. 5 lines 44-56 teaches further including an acid catalyst to cure the urea-modifed phenol formaldehyde phenol resin, but is silent as to where such catalyst includes at least one cyclic urea-dialdehyde crosslinking compound as claimed.
Byerley at abstract teaches a heat-resistant phenolic resin composition comprising a phenolaldehyde resole that is cured by including compound of boric acid and a glyoxal or glyoxal derivative in the presence of water.  Example XVIII prepare castings comprising phenol-formaldehyde resole, boric acid, phosphoric acid, and acetylene monourein, which is of the formula

    PNG
    media_image1.png
    132
    133
    media_image1.png
    Greyscale
 .

Given that Coventry and Byerley are both concerned with phenol-formaldehyde-based binders and the advantages of the curing agent taught by Byerley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a binder of a phenol-urea-formaldehyde polymer crosslinked with at least one cyclic urea-dialdehyde compound as claimed in order to provide a heat resistant product that does not punk, ignite, or explode when exposed to heat or flame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768